DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10978450 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
17227631
10978450
1. A semiconductor device, comprising: a first epitaxial layer; a first semiconductor layer having a first sidewall facing the first epitaxial layer; and a second semiconductor layer, wherein: an air gap is defined by a second sidewall of the first semiconductor layer and a first sidewall of the second semiconductor layer, and the first sidewall of the first semiconductor layer is diametrically opposite the second sidewall of the first semiconductor layer.
1. A semiconductor device, comprising: a first epitaxial layer; a first semiconductor layer having a first sidewall facing the first epitaxial layer; a second semiconductor layer, wherein: an air gap is defined between a second sidewall of the first semiconductor layer and a first sidewall of the second semiconductor layer, and the first sidewall of the first semiconductor layer is diametrically opposite the second sidewall of the first semiconductor layer; and a gate dielectric overlying the first semiconductor layer, wherein the air gap is further defined by a first sidewall of the gate dielectric.
2. The semiconductor device of claim 1, comprising a dielectric cap layer defining a top of the air gap.  
2. The semiconductor device of claim 1, comprising: a dielectric cap layer defining a top of the air gap.
7. The semiconductor device of claim 1, comprising a stop layer defining a bottom of the air gap.  
9. The semiconductor device of claim 1, comprising: a stop layer underlying the first semiconductor layer, wherein the air gap is further defined by a sidewall of the stop layer.
10. A semiconductor device, comprising: a first epitaxial layer; a first semiconductor layer having a first sidewall facing the first epitaxial layer; a first gate structure, wherein the first epitaxial layer is between the first gate structure and the first semiconductor layer in a first direction; and a second semiconductor layer, wherein: an air gap is defined between a second sidewall of the first semiconductor layer and a first sidewall of the second semiconductor layer, the first sidewall of the first semiconductor layer is diametrically opposite the second sidewall of the first semiconductor layer, and the air gap separates the first semiconductor layer from the second semiconductor layer in the first direction.

1. A semiconductor device, comprising: a first epitaxial layer; a first semiconductor layer having a first sidewall facing the first epitaxial layer; a second semiconductor layer, wherein: an air gap is defined between a second sidewall of the first semiconductor layer and a first sidewall of the second semiconductor layer, and the first sidewall of the first semiconductor layer is diametrically opposite the second sidewall of the first semiconductor layer; and a gate dielectric overlying the first semiconductor layer, wherein the air gap is further defined by a first sidewall of the gate dielectric.
11. The semiconductor device of claim 10, comprising a dielectric cap layer defining a top of the air gap.  
2. The semiconductor device of claim 1, comprising: a dielectric cap layer defining a top of the air gap.
14. The semiconductor device of claim 10, comprising: a first gate spacer overlying the first semiconductor layer, a second gate spacer overlying the second semiconductor layer; and a dielectric cap layer between the first gate spacer and the second gate spacer in the first direction.
3. The semiconductor device of claim 2, comprising: a first gate spacer overlying the first semiconductor layer; and a second gate spacer overlying the second semiconductor layer, wherein the dielectric cap layer is disposed between the first gate spacer and the second gate spacer.
16. A method for forming a semiconductor device, comprising: forming a first gate structure comprising a gate conductor and a gate spacer over a semiconductor fin; removing the gate conductor to define a first opening, wherein the gate spacer is exposed in the first opening; and removing a portion of the semiconductor fin through the first opening to define an air gap.
14. A method for forming a semiconductor device, the method comprising: forming a first gate structure and a second gate structure over a semiconductor fin; forming a photoresist over the first gate structure, wherein the second gate structure is exposed through the photoresist; removing the second gate structure while the second gate structure is exposed through the photoresist to define a first opening; and removing a portion of the semiconductor fin through the first opening to define an air gap.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816